Citation Nr: 0427131	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture of the right radius with osteomyelitis 
and sequestrectomy and history of involucrum and sequestra.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture of the right radius with residual 
limitation of motion and atrophy (major extremity).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its October 2003 remand.  

For the reasons and bases set forth below, the appeal is 
REMANDED again to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran was afforded a VA examination in March 2004 
pursuant to the October 2003 Board remand.  At that time, the 
examiner noted that the veteran had right elbow strain 
associated with his service-connected disabilities of the 
right upper extremity.  The veteran's representative 
correctly asserts in the appellant's brief that the matter of 
compensation benefits for right elbow disability is 
inextricably intertwined with the claim of entitlement to a 
higher rating for service-connected disability in the right 
upper extremity.  Moreover, the Board observes that the 
veteran has complained that he has developed disability in 
the wrist secondary to service-connected disability.  Also, 
the Board observes that the March 2004 examination suggests 
some weakness in the fingers related to the veteran's 
service-connected condition.  Finally, additional examination 
is necessary in order to determine to what extent the veteran 
may be manifesting constitutional symptoms associated with 
his osteomyelitis.  In view of the foregoing, the case is 
remanded to the RO for the following actions:  

1.  The veteran should be afforded a VA 
examination in order to determine the 
current nature and extent of 
osteomyelitis.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner's 
attention is directed to the report of 
the July 2000 VA examination that 
suggests the presence of constitutional 
symptoms associated with osteomyelitis.  
The examiner should offer an opinion as 
to whether constitutional symptoms 
currently exist.  Specifically, the 
examiner should comment on whether the 
veteran has a history of intractability, 
debility, anemia, amyloid liver changes 
or other such continuous constitutional 
symptoms.  The clinical observations 
should be set forth in detail.  

2.  The RO should consider the propriety 
of assigning separate ratings for 
separate and distinct manifestations of 
service-connected disability within the 
constraints of the amputation rule.  
38 C.F.R. § 4.68.  Such consideration 
should include but is not limited to the 
possibility of separate ratings for any 
right elbow, right wrist and right hand 
disabilities.  

3.  In order to comply with the previous 
directive, the RO may find it necessary 
to schedule additional examination(s) for 
the purpose of obtaining nexus opinions.  
The RO is requested to take all 
appropriate action in doing so.  In 
particular, with respect to the wrist and 
hand symptoms, the RO should ask the 
appropriate medical examiner if the 
veteran currently has disablement related 
to service-connected disability.  Based 
on a review of the clinical record, the 
examiner is requested to provide an 
opinion as to whether the veteran 
currently has any right wrist and right 
hand disability associated with service 
connected disability.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current any right wrist and right hand 
disability associated with service 
connected disability.  The clinical basis 
for the opinions should be set forth in 
detail.  

4.  In connection with any inextricably 
intertwined issues, if the benefits 
sought on appeal are denied, the RO 
should advise the appellant and the 
appellant's representative that a timely 
filed notice of disagreement and 
substantive appeal are required in order 
to perfect an appeal.  

5.  With respect to the appeals that 
already have been perfected, the RO 
should provide the veteran with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




